DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 24-26, 28, 30, 32, and 34-43 is/are pending.  Claim(s) 1-23, 27, 29, 31, 33, and 44-47 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 2/22/2022, with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(a) and 112(b) rejections of claim 44 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments, with respect to the potential 35 USC 112(a) issue noted in the 1/24/2022 Advisory Action have been fully considered but they are not persuasive.
Applicant argues that because there is a disclosure of two or three protrusions and that two identical protrusions are shown, then, though not disclosed together, three identical protrusions must also be disclosed.  The Examiner disagrees.  To reach this conclusion one must guess what was intended, which is not a disclosure.  Therefore, the instance of three protrusions being identical is new matter.  
Applicant’s arguments with respect to claims 24-26, 28, 30, 32, and 34-43 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues that the location of “R” in Anderl is not the upper edge of the cuff. However, Applicant's previous claim 44 required the protrusion to extend from the upper edge and is integrated with that edge, indicating it is a continuation of the same material. This interpretation is the manner in which these two features are taught by Anderl.
Applicant’s arguments that the amended claim language is not taught by the previously cited prior art are moot as new prior art is used herein to teach this feature. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 28, 30, 32, and 34-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 recites “a protruding structure consisted of two or three identical first protrusions”.  There is a disclosure of two or three protrusions and, separately, two identical protrusions are shown.  However, there is no showing or disclosure in the text of three identical first protrusions.  
  Claim(s) 25-26, 28, 30, 32, and 34-43 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24-26, 28, 30, 32, 34, and 40-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderl, et al (Anderl) (US 2014/0005777 A1) in view of Bradio, et al (Bradio) (US 2015/0081013 A1).
Regarding Claim 24, Anderl teaches a valve prosthesis (e.g. abstract) comprising a stent (e.g. Figure 5A, #302), a leaflet (#308), and a skirt (#306), 
wherein the stent comprises an inflow end (e.g. Figure 5A, smaller diameter end), an outflow end (e.g. Figure 5A, larger diameter end) and a plurality of axially connected wavy segments (e.g. segments making up frame #302), each of the wavy segments comprising a plurality of reticular structure cells arranged circumferentially (e.g. Figure 5A), each of the leaflet and the skirt being fixed to the sent (e.g. Figure 5A, 3, by sutures), and 
wherein the skirt is comprised of at least one skirt segment, each skirt segment having an upper edge close to the outflow end of the stent and a lower edge away from the outflow end of the stent (e.g. annotated Figure 5A(3) below), the upper edge of the skirt segment defining a notch (axial concave shape between commissures, following pathway of leaflet attachment line in annotated Figure 5A(3) below) serving as a leaflet fixing edge (e.g. annotated Figure 5A(3) below, at leaflet attachment line), and the skirt segment is fixed to the leaflet along the notch in an edge-to-edge fashion (e.g. Figure 3, [0060], the leaflet attachment line is labelled “R” and the skirt and the leaflet are edge-to-edge when defined as defined supra), wherein the skirt segment further comprises a protruding structure (e.g. annotated Figure 5A(3) below) comprised of first protrusion(s) (e.g. annotated Figure 5A and 5A(3) below; first protrusion of a given skirt segment per a leaflet is the shaded portion in the box in annotated Figure 5A(3)) extending from the upper edge toward the outflow end of the sent (e.g. annotated Figure 5A(3) below), one end of the protruding structure being connected to the notch (protrusion end closest the inflow end and at the upper edge of the skirt along the notch), another end of the protruding structure being fixed to the stent (e.g. Figure 3; end closest the outflow end, by sutures; [0068], Figure 5A is embodiment 300 of Figure 3). 

Anderl discloses the invention substantially as claimed but fails to teach the protruding structure consisted of two or three identical first protrusions.
Bradio teaches a stented heart valve (e.g. Figures 4A, C) having a cuff (#476) having a protruding structure that is consisted of three identical first protrusions (e.g. annotated Figure 60 below, arrows point to the first protrusions). 
Anderl and Bradio are concerned with the same field of endeavor as the claimed invention, namely stented heart valves having a cuff and first protrusions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderl such that the protruding structure consists of three identical first protrusions as taught by Bradio as it has been held that a mere duplication of parts requires only routine skill in the art, as no new or unexpected results will result from the additional part (MPEP 2144, VI, B).  

    PNG
    media_image1.png
    859
    666
    media_image1.png
    Greyscale

Annotated Figure 5A, Anderl

    PNG
    media_image2.png
    851
    703
    media_image2.png
    Greyscale

Annotated Figure 5A(3), Anderl


    PNG
    media_image3.png
    464
    972
    media_image3.png
    Greyscale

Annotated Figure 60, Bradio

Regarding Claim 25, the another end of the first protrusion is located at 1/2 to 2/3 of a height of the leaflet (e.g. Anderl, annotated Figure 5A(2) below, the protrusion’s outflow end is within the first 2/3 of the leaflet’s overall length (height) as viewed from the inflow end). 

    PNG
    media_image4.png
    797
    841
    media_image4.png
    Greyscale

Annotated Figure 5A(2), Anderl

Regarding Claim 26, a number of the first protrusions is no more than a number of the reticular structure cells of a corresponding wavy segment of the wavy segments of the stent to which the first protrusion are fixed (e.g. Anderl, Figure 5A, there are four cells and three first protrusions). 
Regarding Claim 28, the notch is fixed to one corresponding leaflet (e.g. Anderl, Figures 3, 5A), and the number of the first protrusion in one notch in no more than three (e.g. Anderl, Figure 5A, there are three notches per leaflet).
Regarding Claim 30, the skirt segment has second protrusion(s) (e.g. Anderl, annotated Figure 5A above), one end of the second protrusion being connected to the lower edge of the skirt, another end of the second protrusion being fixed to the inflow end (e.g. Anderl, Figure 5A). 
Regarding Claim 32, a number of the second protrusion(s) is no more than a number of the reticular structure cells at the inflow end (e.g. Anderl, Figures 3, 5A; there is one second protrusion per cell). 
Regarding Claim 34, the leaflet fixing edge has an arc protruding toward the lower edge (e.g. Anderl, Figures 3, 5A). 
Regarding Claim 40, each notch defines two notch sections, the two notch sections are located at both sides of the upper edge of one skirt segment (e.g. Anderl, annotated Figure 3(2) below). 

    PNG
    media_image5.png
    560
    890
    media_image5.png
    Greyscale

Annotated Figure 3(2), Anderl

Regarding Claim 41, each notch section serves as a sub-leaflet fixing edge (discussed supra), having an arc shape protruding toward the lower edge of a corresponding skirt segment (discussed supra). 
Regarding Claim 42, a radius of curvature of adjoining sub-leaflet fixing edges are equal at joint ends thereof (e.g. Anderl, Figures 3, 5A) and/or lengths of adjoining sub-leaflet fixing edges are in a ratio of 1:3 to 3:1 (this limitation is not required in addition to the first noted supra in this claim). 
Regarding Claim 43, the first protrusion is located in a corresponding notch section of the two notch sections and the first protrusion has a trapezoidal shape (e.g. Anderl, Figure 3) or a serrated shape (e.g. Anderl, Figure 5A).



Claim(s) 35-39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderl, et al (Anderl) (US 2014/0005777 A1) in view of Bradio, et al (Bradio) (US 2015/0081013 A1) as discussed supra, in view of Schraut, et al (Schraut) (US 2014/0277417 A1).
Regarding Claim 35, the combination of Anderl and Bradio teaches the skirt segment comprises a body (between the upper and lower edges, discussed supra, of the given segment). 
Anderl discloses the invention substantially as claimed but fails to teach a foldable flap portion extending from the body toward the inflow end along an axial direction of the stent, the flap portion forms a flap structure by extending along an axial direction of the stent from an inner side of the stent, across the inflow end of the stent, and to an outer side of the stent for filling a gap between the outer side of the stent and a tissue.
Schraut teaches a stented heart valve having a skirt segment (e.g. abstract, 5A, 4A-B) a foldable flap portion extending from the body toward the inflow end along an axial direction of the stent, the flap portion forms a flap structure by extending along an axial direction of the stent from an inner side of the stent, across the inflow end of the stent, and to an outer side of the stent (e.g. Figures 4A-B, #450 A/B wraps around the end of the stent). 
Schraut and the combination of Anderl and Bradio are concerned with the same field of endeavor as the claimed invention, namely stented heart valves having skirt segments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderl and Bradio such that there is a foldable flap that wraps around the stent end of the stent as taught by Schraut as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).   

Regarding Claim 36, the skirt segment comprises a second protrusion extending towards the inflow end (e.g. Anderl, annotated Figure 3 above, “protrusion”), one end of the second protrusion connected to a lower edge of the foldable flap portion away from the outflow end (e.g. Anderl, annotated Figure 3 above), another end of the second protrusion fixed to the stent at the outer side of the stent (e.g. Anderl, Figure 3; the protrusion is fixed in place by the sutures and by being expanded at the implantation site; further, in the combination the end is wrapped around the stent and thereby on the outer side). 
Regarding Claim 37, the another end of the second protrusion is fixed to a corresponding reticular structure cell of the reticular structure cells of a first row of the wavy segments from the inflow end (e.g. Schraut, Figures 4A-B).
Regarding Claim 39, lateral sides of the skirt segments are joined together to form joint lines (these are the axial lines where segments meet) and the joint lines of the foldable flap portion comprises straight lines extending toward the outer side of the sent or curved lines protruding toward the outer side of the stent (e.g. Anderl, Figure 3, circumferentially outer edges of the flap portions). 

Regarding Claim 38, along an axial direction of the stent, a length of the body of the skirt segment is 1.5 to 2 times as long as a length of the foldable flap portion (e.g. Anderl, annotated Figure 3(3) below, where the dotted arrows show the length of the flap portion, axially; in the combination relative sizes are the same but in the locations found in the combination). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderl and Schraut such that the body of the skirt segment is 1.5 to 2 times as long as a length of the foldable flap portion as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


    PNG
    media_image6.png
    384
    1113
    media_image6.png
    Greyscale

Annotated Figure 3(3), Anderl

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/6/2022